EXHIBIT 21.1 SUBSIDIARIES As of December 31, 2015*, the following were the Registrant's significant active operating Subsidiaries: Name:GrowLife Hydroponics, Inc. Country of Organization:Registered in Delaware and active in California, Delaware, Maine, Colorado and New Hampshire Percent Ownership by Registrant:100.0% by GrowLife, Inc. Name:Rocky Mountain Hydroponics, LLC Country of Organization:Registered in Delaware and active in Colorado Percent Ownership by Registrant:100.0% by GrowLife Hydroponics, Inc. Name:Evergreen Garden Center, LLC Country of Organization:Registered in Delaware and active in Delaware and Maine Percent Ownership by Registrant:100.0% by GrowLife Hydroponics, Inc. Name:Soja, Inc. Country of Organization:Registered in California Percent Ownership by Registrant:100.0% by GrowLife Hydroponics, Inc. As of December 31, 2015, the following were the Registrant's significant non-active operating Subsidiaries: Name:Phototron, Inc. Country of Organization:Registered in California and is expected to be deactivated in California Percent Ownership by Registrant:100.0% by GrowLife, Inc. Name:SG Technologies Corporation Country of Organization:Registered in Nevada and is expected to be deactivated in Nevada and California Percent Ownership by Registrant:100.0% by GrowLife, Inc. Name:Business Bloom, Inc. Country of Organization:Registered in California and is expected to be deactivated in California Percent Ownership by Registrant:100.0% by GrowLife, Inc. Name:GrowLife Productions, Inc. Country of Organization:Registered in California and is expected to be deactivated in California Percent Ownership by Registrant:100.0% by GrowLife, Inc. *See Note 18 on Subsequent Events regarding “Dissolution of Certain Non-Operating Subsidiaries.” Certain subsidiaries set forth on this Exhibit 21.1 are being dissolved subsequent to December 31, 2015.
